—Appeal from a judgment of the Supreme Court (Teresi, J.), rendered August 2, 1995 in Albany County, convicting defendant upon his plea of guilty of two counts of the crime of attempted burglary in the second degree.
Pursuant to a plea agreement, defendant pleaded guilty to two counts of attempted burglary in the second degree in satisfaction of a multicount indictment and was sentenced as a second felony offender to consecutive prison terms of 2V2 to 5 years. Inasmuch as defendant waived his right to appeal as part of his voluntary guilty plea, his contention that the sentences were harsh and excessive are unpreserved for our review (see, People v Moneyhan, 248 AD2d 756). Nevertheless, were we to consider this assertion, we would find it to be without merit. In view of the fact that the agreed-upon sentences significantly reduced defendant’s potential sentence exposure if convicted of all charges in the indictment, together with defendant’s extensive criminal history, we would find that the sentences imposed were neither harsh nor excessive and would find no extraordinary circumstances warranting a reduction of the sentences in the interest of justice (see, People v Spanos, 224 AD2d 732, 733; People v Smith, 207 AD2d 926, 927, lv denied 84 NY2d 1039).
*669Mikoll, J. P., White, Peters, Spain and Graffeo, JJ., concur. Ordered that the judgment is affirmed.